Citation Nr: 9934177	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-45 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to the waiver of recovery of an overpayment of 
pension benefits in the amount of $10,605.00.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


REMAND

The veteran served on active duty from February 1942 to 
October 1945.

The overpayment of pension benefits, calculated to be 
$10,605.00, resulted from the retroactive termination of the 
veteran's award after the RO became aware of previously 
unreported income.  In a December 1993 decision, the 
Committee on Waivers and Compromises (Committee) determined 
that the veteran had been at fault in failing to report 
income.  The Committee found that repayment of the debt would 
not create undue financial hardship, as tax returns revealed 
that the veteran's gross income in 1992 had been $60,725.15.  
The veteran's request for a waiver of the debt was denied.

In 1993, the RO received notification that the veteran had 
received $45,750.00 in countable income in 1990.  In May 
1993, the veteran submitted copies of his 1990 federal income 
tax returns, which included a Farm Income and Expenses 
schedule and a Supplemental Income and Loss schedule 
pertaining to rental and royalty income from farm land.  He 
reported a net farming loss for 1990.  The veteran also 
submitted copies of his federal income tax returns for 1991 
and 1992, which showed net farming losses.

At his January 1997 travel Board hearing, the veteran 
asserted that his farming losses should have been deducted 
from his countable income in calculating the amount of the 
overpayment.  Transcript (T.) at 3-4.  He maintained that the 
amount of income used in determining his countable income for 
pension benefits beginning in 1990 was incorrect.  T. at 4-5 
and 7-10.  The veteran explained that while he earned 
approximately $45,000.00 in 1993, his net income that year 
totaled approximately $1,300.00.  T. at 4 and 10.  Further, 
he testified that he owed money to several creditors for 
farming expenses.  T. at 7-8.  The veteran submitted 
additional evidence, including copies of tax returns from 
1989 to 1991, in support of his claim. 

In March 1997, the veteran submitted evidence regarding his 
income and expenses, including tax returns from 1991 to 1995. 

The Board remanded this case for additional development in 
April 1997.  In particular, the Board directed the RO to 
provide the veteran the opportunity to submit an up-to-date 
Financial Status Report.  After making any needed adjustments 
to the veteran's pension award, the RO was to review the 
claim in light of the provisions of 38 C.F.R. § 3.271(c), and 
the veteran's contentions regarding farming losses. 

In compliance with the remand, the RO requested that the 
veteran submit a current Financial Status Report in May 1997.  

Later that month, the RO determined that the $10,605.00 
overpayment of pension benefits was a valid debt.  In May 
1997 correspondence to the veteran, the RO explained that 
pursuant to 38 C.F.R. § 3.271, farming losses may not be 
deducted from income derived from any other source.  The RO 
listed each source of income considered in calculating the 
countable income, and requested that the veteran provide an 
explanation regarding each source. 

The veteran forwarded additional evidence in May 1997.  He 
explained that he was submitting his 1996 federal income tax 
return for the RO to review "instead of the financial report 
requested."

In June 1997, the RO continued the denial of the waiver of 
recovery of an overpayment of pension benefits.

In August 1997 correspondence, the RO acknowledged the 
receipt of federal income tax returns from 1990 through 1996, 
and explained that these statements failed to provide a clear 
and descriptive explanation of the payments received by the 
veteran and his wife.  The RO again listed the income sources 
considered in calculating the countable income, and requested 
an explanation as to how this income was derived.

In September and October 1997, the veteran submitted copies 
of canceled checks reflecting expenses paid by him in 1990 
and 1991.

Based on the veteran's failure to respond to the August 1997 
request for income information, the RO continued the denial 
of his claim in November 1997.

In a written response the following month, the veteran 
referred the RO's attention to the previously submitted 
copies of canceled checks.

In the November 1999 Informal Hearing Presentation, the 
veteran's accredited representative noted that the June 1997 
Supplemental Statement of the Case (SSOC) failed to consider 
evidence submitted by the veteran in May 1997.  He pointed 
out that the veteran submitted additional evidence in October 
1997, and the RO denied the veteran's claim the following 
month.  The representative maintained that a SSOC should have 
been issued before the file was forwarded to the Board, and 
requested that the case be remanded for that purpose.  
Lastly, the representative submitted evidence which had not 
been considered by the RO, and declined to waive RO 
jurisdiction.

The evidence submitted by the veteran's accredited 
representative consists of a January 1997 Financial Status 
Report, a copy of the veteran's 1995 federal income tax 
return, and two collection notices from creditors.  In the 
Financial Status Report, the veteran related that his monthly 
expenses exceed his monthly income by approximately $717.00.

As noted above, the veteran has submitted additional evidence 
in support of his claim since the June 1997 Supplemental 
Statement of the Case.  Consistent with the provisions of 38 
C.F.R. § 20.1304(c) (1999), this evidence is referred to the 
RO for review.

In view of the state of the record and the procedural status 
of the additional evidence submitted by the appellant, the 
Board concludes that further development, as specified below, 
is required.  Accordingly, to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The veteran should be provided the 
opportunity to submit an up-to-date 
Financial Status Report.

3.  The RO should again contact the 
veteran.  The veteran should be provided 
again with copies of the May and August 
1997 communications that listed each 
source of income considered in 
calculating the countable income, and 
requested that the veteran provide an 
explanation regarding each source.   He 
should be requested to provide a response 
to these inquiries.  The Board must 
respectfully advise the veteran that the 
Board may be compelled to conclude that 
the RO has properly attributed this 
income to him if there is no reply, or 
the reply is not responsive to the 
questions posed by the RO.  He should 
also be respectfully requested to explain 
how he and his wife can continue to 
support themselves with a monthly deficit 
of $717.00 of expenses over income, as 
reported in the January 1997 Financial 
Status Report.

3.  The RO should again review the record 
and make any adjustments, as needed, to 
the veteran's pension award, based upon 
his countable income from 1990.  The 
provisions of 38 C.F.R. § 3.271(c) (1999) 
should be considered, in light of the 
veteran's contentions with regard to 
farming losses.  The RO should then 
calculate the proper amount of the 
overpayment, if any.  All calculations 
pertaining to countable income and 
creation of the overpayment should be 
documented.

After the development requested above has 
been completed and the amount of the 
overpayment, if any, has been verified, 
the Committee should reconsider the 
veteran's request for waiver of recovery 
of the overpayment of pension benefits.  
If the benefits sought are not granted, 
the veteran should be afforded a 
supplemental statement of the case that 
contains all relevant laws and 
regulations, including those pertaining 
to the computation of income and 
adjustment of awards based on income, and 
be afforded the applicable opportunity to 
respond. 

The veteran is expressly advised that it 
is vital that he cooperate with the RO's 
request that he provide a detailed 
description regarding each source of 
income received by he and his wife.  If 
he fails to cooperate with the 
development of this evidence, the lack of 
such evidence may be highly detrimental 
to his claim, which would be reviewed on 
the evidence of record.  The veteran is 
cautioned that failure to cooperate in 
the development of this information may 
lead the Board to conclude that such 
evidence would be against the claim.  
Finally, he is advised that while the 
duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 
1 Vet. App. 90, 92 (1991)), the duty is 
not always a one-way street; nor is it a 
"blind alley."  He can not stand idle 
when his cooperation is requested.  
Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  "The VA's 'duty' is just what 
it states, a duty to assist, not a duty 
to prove a claim with the veteran only in 
a passive role."  Gober v. Derwinski, 
2 Vet. App. 470, 472 (1992) (citations 
omitted). 

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


